 Case 6:20-cv-00660-JDK Document 26 Filed 01/01/21 Page 1 of 4 PageID #: 323




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRCT OF TEXAS
                                       TYLER DIVISION




 LOUIS GOHMERT, TYLER BOWYER, NANCY
 COTTLE, JAKE HOFFMAN, ANTHONY KERN,
                                                            Civil Action No. 6:20-cv-00660-JDK
 JAMES R. LAMON, SAM MOORHEAD,
 ROBERT MONTGOMERY, LORAINE
 PELLLEGRINO, GREG SAFSTEN, KELLI WARD
 and MICHAEL WARD,
              Plaintiffs,
         v.                                                      (ELECTION MATT ER)

 THE HONORABLE MICHAEL R. PENCE, VICE
 PRESIDENT OF THE UNITED STATES, in his
 official capacity.
              Defendant.

                   UNO PPO S E D PL AINT IFFS ’ MO T IO N TO FIL E
                            RE S PO NS IVE B RIE F L AT E


        Come now the Plaintiffs, U.S. Rep. Louie Gohmert (TX-1), Tyler Bowyer, Nancy Cottle,

Jake Hoffman, Anthony Kern, James R. Lamon, Sam Moorhead, Robert Montgomery, Loraine

Pellegrino, Greg Safsten, Kelli Ward, and Michael Ward, by and through their undersigned

counsel, and request that this Court allow Plaintiffs to file their responsive brief one hour late. In

support thereof, Plaintiffs state:

        Plaintiffs have employed a team of lawyers to prepare their responsive brief. During the

course of preparation, Plaintiffs’ counsel have encountered numerous technical incompatibilities

in the software versions between Google Docs and Microsoft Word resulting in editing

difficulties and text problems.
 Case 6:20-cv-00660-JDK Document 26 Filed 01/01/21 Page 2 of 4 PageID #: 324




       WHEREFORE, Plaintiffs request an extension of one hour of the deadline for filing their

responsive brief.

Dated: January 1, 2021                        Respectfully submitted,


Howard Kleinhendler                           /s/ William L. Sessions
Howard Kleinhendler Esquire                   William Lewis Sessions
NY Bar No. 2657120                            Texas Bar No. 18041500
369 Lexington Ave., 12th Floor                Sessions & Associates, PLLC
New York, New York 10017                      14591 North Dallas Parkway, Suite 400
Tel: (917) 793-1188                           Dallas, TX 75254
Fax: (732) 901-0832                           Tel: (214) 217-8855
Email: howard@kleinhendler.com                Fax: (214) 723-5346
                                              Email: lsessions@sessionslaw.net

Lawrence J. Joseph                            Julia Z. Haller
DC Bar No. 464777                             DC Bar No. 466921
Law Office of Lawrence J. Joseph              Brandon Johnson
1250 Connecticut Ave, NW, Suite 700-1A        DC Bar No. 491370
Washington, DC 20036                          Defending the Republic
Tel: (202) 355-9452                           601 Pennsylvania Ave., NW
Fax: 202) 318-2254                            Suite 900
Email: ljoseph@larryjoseph.com                South Building
                                              Washington, DC 20004
                                              Tel: (561) 888-3166
                                              Fax: (202) 888-2162
                                              Email: hallerjulia@outlook.com
                                              Email: brandoncjohnson6@aol.com

                                              Counsel for Plaintiffs




                    Plaintiffs’ Unopposed Motion to File Brief Late - 2
 Case 6:20-cv-00660-JDK Document 26 Filed 01/01/21 Page 3 of 4 PageID #: 325




                            CERTIFICATE OF CONFERENCE

       I hereby certify that as counsel for Plaintiffs, I have complied with the meet and confer

requirement in Local Rule CV-7(h) in the following respects: I have personally contacted and

spoken with Mr. John Coghlan from the Civil Division of the United States Department of Justice

in Washington, D.C. The contents of the foregoing Motion and the Defendant’s position on same

were discussed. Defendant’s counsel indicated that Defendant does not oppose the Motion

Dated: January 1, 2021                         /s/ William L. Sessions
                                               William Lewis Sessions
                                               Counsel for Plaintiffs




                 Plaintiffs’ Unopposed Motion to File Brief Late - 3
 Case 6:20-cv-00660-JDK Document 26 Filed 01/01/21 Page 4 of 4 PageID #: 326




                                CERTIFICATE OF SERVICE

       I hereby certify that on this date, I electronically filed the foregoing motion (together with

its accompanying memorandum of law and proposed order) with the Clerk of the Court using the

CM/ECF system. In addition, because counsel for the defendant has not yet filed an appearance, I

served one true and correct copy via Federal Express, next-day delivery, on the defendant and on

the United States Attorney for the Eastern District of Texas at the following addresses:

Gregory F. Jacob                                  Stephen J. Cox
Counsel to the Vice President                     United States Attorney
Office of the Vice President                      350 Magnolia Ave., Suite 150
Eisenhower Executive Office Building              Beaumont, Texas 77701
Washington, DC 20501                              Tel. (409) 839-2538
Email: gregory.f.jacob@ovp.eop.gov                Fax: (409) 839-2550
                                                  Email: stephen.j.cox@usdoj.gov

Dated: January 1, 2020                            __/s/ William Lewis Sesions________
                                                  William Lewis Sessions
                                                  Counsel for Plaintiffs




                 Plaintiffs’ Unopposed Motion to File Brief Late - 4
